DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 8-14, and 66-72 are pending and under examination.
Claims 7 and 15-65 have been canceled.

Response to Amendment
The amended claims received on 10/05/2022 have overcome some of the claim objections previously set forth in the Non-Final Rejection mailed on 06/06/2022.  Accordingly, some claim objections still remain pending.  Additionally, new claim objections have been set forth.
The amended claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action.  Accordingly, the 112(b) rejections have been withdrawn.
Based on the amended claims and remarks received on 10/05/2022, the previous prior art rejection based on Ganz has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claims 3 & 4 are objected to because of the following informalities:  
Claim 3 refers to “the platform”.  Claim 1 line 2 recites “a base platform”.  The examiner requests applicants use the same terminology when referring to the same features of the device.
Claim 4 refers to “said base”.  Claim 1 line 2 recites “a base platform”.  The examiner requests applicants use the same terminology when referring to the same features of the device. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 8-11, 14, and 66-72 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz et al. (US Patent No. 6,360,792; already of record – hereinafter “Ganz”), in view of Haslam (US 2003/0044991; hereinafter “Haslam”), and further in view of Menges et al. (US 2014/0045210; hereinafter “Menges”).

Regarding claim 1, Ganz discloses a device (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61) comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having 
(i) a length extending along a first direction (Ganz; figs. 41 & 50 - output chamber 116a having a length extending horizontally along a first direction) and a width perpendicular to said length (Ganz; figs. 42, 50, & 52 – output chamber 116a having a width perpendicular to said length), 
(ii) a first side along said first direction and a second side along said first direction and opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side), 
(iii) a front side across said first direction and an opposite back side across said first direction (Ganz; figs. 42 & 50 – front side flanges across said first direction and an opposite back side across said first direction), 
(iv) a top surface, and (v) a bottom surface, which is opposite to the top surface (Ganz; figs. 50-52 – top and bottom surfaces of bottom flange); and
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base platform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members so that the device comprises at least two pairs of opposing gripping member (Ganz; figs. 50-52, col. 12 lines 2-23 – Ganz discloses stack support pieces 120 pivotally attached to a first side and said second side of the base platform 116A.  The stack support piece 120 on the first side comprising two first gripping members that oppose to two second gripping members on the second side of the base platform), 

    PNG
    media_image1.png
    360
    424
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    672
    509
    media_image2.png
    Greyscale

wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end; fig. 50, #134, col. 12 lines 2-43).
Ganz does not disclose gripping member each independently pivotally attached.
However, Haslam teaches the analogous art of a device (Haslam teaches a lid-handling assembly 63; fig. 9, [0136]) comprising gripping member pivotally attached to a platform (Haslam teaches gripping member 108 are pivotally mounted at the first end on the outer side of the wall 64 in a mount 110; figs. 9 & 10, #108, #110, [0136]), wherein the gripping members are each independently pivotally attached (Haslam; figs. 9 & 10, [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, because Haslam teaches gripping member each independently pivotally attached provide independent points-of-contact where the gripping member keeps the lid in a desired position; [0137].  The modification resulting in the at least two first gripping member and the at least two second gripping member independently extending down from said base platform.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ganz and Haslam both teach a device comprising gripping member pivotally attached to a platform.
Modified Ganz does not teach the base platform is configured or adapted to be attached to a robotic arm and gripping tip is below the bottom surface of the base platform.
However, Menges teaches the analogous art of a device (Menges; fig. 1, #1, [0050]) comprising a base platforming with griping fingers attached to the base platform (Menges; fig. 1, #19, [0058]), wherein the base platform is configured or adapted to be attached to a robotic arm (Menges teaches the base platform, as defined below in fig. 1, is attached to robot arm 18; [0058, 0062]) and the gripping tip is below the bottom surface of the base platform (Menges; fig. 1 shows the tips of gripping member 19 are below the base platform as defining in fig. 1 below).

    PNG
    media_image3.png
    312
    470
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base platform of modified Ganz such that the base platform is adapted to be attached to a robotic arm, and to modify the gripping tip of Ganz to be below the bottom surface of the base platform, as taught by Menges, because Menges teaches the base platform adapted to be attached to a robotic arm and the gripping tips below the bottom surface of the base platform allow the robotic arm 18 to transfer and remove the microplate and lid from the support 4 or transfer station 37; figs. 1 & 11, [0068]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Menges both teach a device comprising a base platform with gripping members that extend from the base platform.

Regarding claim 3, modified Ganz teaches the device of claim 1 above, wherein each of said at least two first gripping members and each of said at least two second gripping member is configured to independently move from a first closed position to a second opened position, wherein the first closed position is a resting or default position and wherein each gripping tip comprises a hook-shaped extremity configured to engage an underside edge of a lid of a laboratory plate so that the lid is held underneath the bottom surface of the platform. (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, and the modification of the gripping tip of Ganz to be below the bottom surface of the base platform, as taught by Menges, have previously been discussed in claim 1 above.  The modification resulting in each gripping member configured to independently move and the lid being held underneath the bottom surface of the platform.  Ganz additionally teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; col. 12 lines 2-61).  

Regarding claim 4, modified Ganz teaches the device of claim 1 above, wherein each of said at least two first gripping members and each of said at least two second gripping member includes a gripping hook comprising a planar gripping surface configured to lift a lid of a laboratory plate and are configured to independently pivot relative to said base, wherein the planar gripping surface of each of said at least two first gripping member and each of said at least two second gripping members is parallel to the bottom surface of the platform (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, has previously been discussed in claim 1 above.  The modification resulting in each gripping member configured to independently pivot relative to said base.  Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook comprising a gripping surface 134 to lift said lid; col. 12 lines 2-61. The gripping member includes a gripping hook having a planar gripping surface parallel to the bottom surface of the base platform; fig. 51).  

Regarding claim 5, modified Ganz teaches the device of claim 1 above, wherein said gripping members are configured to lift a lid off of a laboratory plate (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook comprising a gripping surface 134 to lift said lid; col. 12 lines 2-61).

Regarding claim 6, modified Ganz teaches the device of claim 3 above, wherein said device comprises at least one spring for each gripping member configured to independently urge the respective gripping member to said first closed position (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, has previously been discussed in claim 1 above. Ganz teaches torsion spring 132 urges gripping member 120 to the first closed position; fig. 51, col. 12 lines 12-23.  Accordingly, the modification resulting in each gripping member configured with a spring to urge the respective gripping member to said first closed position).2PATENTAttorney Ref: 04268.034US1/vlb/jeb

Regarding claim 8, modified Ganz teaches the device of claim 6 above, where said at least one spring is a torsion spring (Ganz; figs. 50-52, #132, col. 12 lines 12-23)

Regarding claim 9, modified Ganz teaches the device of claim 6 above, wherein said at least one spring is located where said gripping member is independently pivotally attached to said base platform (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, has previously been discussed in claim 1 above.  Ganz teaches torsion spring 132 is located at mount 130 on axis 131 where gripping member 120 is pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23.  Accordingly, the modification resulting in each spring being located where each gripping member is independently pivotally attached to said base platform) and each gripping member comprises an elongated portion extending from the base platform below the bottom surface of the base platform (The modification of the gripping tip of Ganz to be below the bottom surface of the base platform, as taught by Menges, have previously been discussed in claim 1 above.  Menges additionally teaches each gripping member comprises an elongated portion extending from the base below the bottom surface of the base platform; fig. 8, #19).

Regarding claim 10, modified Ganz teaches the device of claim 3 above, wherein each of said gripping members is independently configured to be in said first closed position but can be reversibly flexed open to said second open position when said gripping members are pushed onto the lid of the laboratory plate positioned below the bottom surface of the base platform (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, and the modification of the gripping tip of Ganz to be below the bottom surface of the base platform, as taught by Menges, have previously been discussed in claim 1 above.  The modification resulting in each gripping member configured to independently move and the lid being held underneath the bottom surface of the platform.  Ganz further teaches said gripping members 120 are biased by torsion spring 132 to be in said first position rotated inwards but can be flexed open to said second position pushed outward when pushed against lid of microplate 6a; fig. 52-53, col. 12 lines 2-61).  
Note: “when said gripping members are pushed onto a lid of a laboratory plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 11, modified Ganz teaches the device of claim 1 above, wherein each of said gripping members is independently configured to default to a first closed position, can be reversibly flexed to a second open position when said gripping members are pushed onto a laboratory plate positioned below the bottom surface of the base platform and then move to an intermediate gripping position to clasp a lid from said laboratory plate (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, and the modification of the gripping tip of Ganz to be below the bottom surface of the base platform, as taught by Menges, have previously been discussed in claim 1 above.  The modification resulting in each gripping member configured to independently move and the lid being held underneath the bottom surface of the platform.   Ganz additionally teaches gripping members 120 are biased by torsion spring 132 to be in a first position rotated inwards but can be reversibly flexed to a second position pushed outward when pushed against lid of microplate 6A. Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; figs. 52-53, col. 12 lines 2-61).
Note: “when said gripping member are pushed onto said plate” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  

Regarding claim 14, modified Ganz teaches the device of claim 1 above, wherein each gripping member has an independent pivot point at a shoulder joint connecting the proximal end of the gripping member to said base platform (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, has previously been discussed in claim 1 above.  Ganz teaches each gripping member 120 has a pivot point at should joint created by axis 131 connecting the gripping member 120 to said base 116a; figs. 50-51, col. 12 lines 12-23.  Accordingly, the modification resulting in each gripping member having an independent pivot point at a should joint connecting the proximal end of the gripping member to said base platform).

Regarding claim 66, modified Ganz teaches the device of claim 1 above comprising the at least two first gripping member each independently pivotally attached to said first side of said base platform and the at least two second gripping members each independently pivotally attached to said second side of said base platform (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, has previously been discussed in claim 1 above).
Modified Ganz does not teach at least three first gripping members and at least three second gripping members, so that the device comprises at least three pairs of opposing gripping members.
However, modified Ganz does provide support for at least two first gripping member each independently pivotally attached to said first side of said base platform and the at least two second gripping members each independently pivotally attached to said second side of said base platform (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, has previously been discussed in claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the number of pairs of opposing gripping members of Ganz to comprise at least three pairs of opposing gripping members, because changing the number of opposing pairs of gripping member is merely a duplication of parts that would allow additional points of contact between the gripping members and the lid of the laboratory plate to ensure more stability when transported by the robotic arm.  The modification resulting in the device comprising at least three pairs of opposing gripping members.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a duplication of parts. 

Regarding claim 67, Ganz discloses a device (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base platform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members so that the device comprises at least two pairs of opposing gripping members (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    360
    424
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    509
    media_image2.png
    Greyscale

wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43.  The gripping tip 134 extends below an upper portion of said base platform; fig. 41), 
wherein each pair of opposing gripping members are configured to move from a first closed position to a second opened position (Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53), 
wherein each gripping member comprises the respective proximal end pivotally attached to the base platform (Ganz teaches gripping members 120 comprising a top portion including a torsion spring 132 that is located at mount 130 on axis 131 where gripping members 120 are pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23), 
an elongated portion extending down from the base platform to the gripping tip disposed at the distal end of the gripping member (Ganz discloses gripping members 120 extend down from base platform 116A sides to gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43), and 
a curved portion connecting the proximal end to the elongated portion (Ganz discloses the top portion and elongated portion of each gripping member is connected by a 90 degree curve in the XY axis that projects into the Z axis), and

    PNG
    media_image4.png
    299
    741
    media_image4.png
    Greyscale

wherein said device further comprises at least one spring for each gripping member configured to urge the respective gripping member to said first closed position (Ganz teaches torsion spring 132 urges gripping member 120 to the first closed position; fig. 51, col. 12 lines 12-23).  
Ganz does not disclose gripping member each independently pivotally attached, independently extend down from said base platform, and independently move.
However, Haslam teaches the analogous art of a device (Haslam teaches a lid-handling assembly 63; fig. 9, [0136]) comprising gripping member pivotally attached to a platform (Haslam teaches gripping member 108 are pivotally mounted at the first end on the outer side of the wall 64 in a mount 110; figs. 9 & 10, #108, #110, [0136]), wherein the gripping members are each independently pivotally attached (Haslam; figs. 9 & 10, [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, because Haslam teaches gripping member each independently pivotally attached provide independent points-of-contact where the gripping member keeps the lid in a desired position; [0137].  The modification resulting in the at least two first gripping member and the at least two second gripping member independently extending down from said base platform and each gripping member configured to independently move at their respective proximal end.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ganz and Haslam both teach a device comprising gripping member pivotally attached to a platform.
Modified Ganz does not teach the gripping tip is below any portion of the base platform.
However, Menges teaches the analogous art of a device (Menges; fig. 1, #1, [0050]) comprising a base platforming with griping fingers attached to the base platform (Menges; fig. 1, #19, [0058]), wherein a gripping tip is below the bottom surface of the base platform (Menges; fig. 1 shows the tips of gripping member 19 are below the base platform as defining in fig. 1 below).

    PNG
    media_image3.png
    312
    470
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping tip of Ganz to be below any portion the base platform, as taught by Menges, because Menges teaches the gripping tips below any portion of the base platform allow a robotic arm 18 to transfer and remove the microplate and lid from the support 4 or transfer station 37; figs. 1 & 11, [0068]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Menges both teach a device comprising a base platform with gripping members that extend from the base platform.

Regarding claim 68, modified Ganz teaches the device of claim 67 above, wherein each gripping tip is configured to independently engage an underside edge of a lid of a laboratory plate positioned underneath the base platform to allow for removal of the lid from the laboratory plate (The modification of the gripping tip of Ganz to be below the bottom surface of the base platform, as taught by Menges, has previously discussed in claim 1 above. Ganz teaches gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A by a hook-shaped extremity 134; col. 12 lines 2-61.  Accordingly, modified Ganz is therefore capable of engaging an underside edge of a lid of a laboratory plate underneath the base platform for removal of the lid from the plate).  

Regarding claim 69, modified Ganz teaches the device of claim 67 above, wherein each gripping tip comprises a hook and is configured to slide over an edge of a lid of a laboratory plate positioned underneath the base platform thereby independently separating for each of the at least two pairs of the opposing gripping members, a first gripping member of the at least two first gripping member and an opposing gripping member of the at least two second gripping members until the hook engages under the lid (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached, as taught by Haslam, and the modification of the gripping tip of Ganz to be below any portion of the base platform, as taught by Menges, have previously been discussed in claim 1 above.  The modification resulting in each gripping member configured to independently move/separate and the lid being held underneath the base platform. Ganz additionally teaches gripping members 120 comprise a hook 134 and are biased by torsion spring 132 to be in a first position rotated inwards but can be reversibly flexed to a second position pushed outward when pushed against lid of microplate 6A; figs. 52-53, col. 12 lines 2-61).  

Regarding claim 70, Ganz discloses a device for removing lids from laboratory plates (Ganz; figs. 41-42, 50-55, col. 12 lines 2-61), the device comprising: 
(a) a base platform (Ganz; fig. 41, #116A, col. 12 lines 3-4) having a first side and a second side opposite said first side (Ganz; fig. 50, col 12 lines 2-23 – a first side on which stack support piece 20 is mounted along said first direction, and a second side along said first direction and opposite said first side); and 
(b) at least two first gripping members each pivotally attached at a first gripping member proximal end to said first side of said base platform and at least two second gripping members each pivotally attached at a second gripping member proximal end to said second side of said base plat7PATENTAttorney Ref: 04268.034US1/vlb/jebform, wherein each of the at least two first gripping members forms a pair of opposing gripping members with an opposing gripping member of the at least two second gripping members (Ganz; figs. 50-52, col. 12 lines 2-23 –Ganz discloses a pair of opposing stack support pieces 120 pivotally attached to said first side and said second side.  Two first gripping members of the two pairs of opposing gripping members and two second gripping members of the two pairs of opposing gripping members.  The two first gripping members and two second gripping member forming the at least two pairs of opposing gripping members), 

    PNG
    media_image1.png
    360
    424
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    509
    media_image2.png
    Greyscale

wherein each of said at least two first gripping members and said at least two second gripping members includes a gripping tip disposed at a distal end of a respective gripping member and each of said at least two first gripping members and said at least two second gripping members extends down from said base platform (Ganz discloses gripping members 120 extend down from base 116A sides and include a gripping tip 134 disposed on a distal end of each gripping member; fig. 50, #134, col. 12 lines 2-43), wherein 
each pair of opposing gripping members are configured to default to a resting first closed position, can be reversibly flexed to an expanded second open position when pushed onto a laboratory plate having a lid when the laboratory plate is positioned underneath the base platform and then move to intermediate gripping position to clasp the lid from the laboratory plate (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61), wherein 
the intermediate gripping position is between the resting first closed position and the expanded second open position (Ganz discloses gripping members 120 are biased by torsion spring 132 to be in a first closed or default position; fig. 52, but can be flexed open to a second position; fig. 53, pushed outward when pushed against a lid of microplate 6A.  Said gripping members 120 rotate inwardly against a surface to grip and so are capable of being moved to clasp an underside edge of laboratory plate lid 6A in an intermediate gripping position; col. 12 lines 2-61); and 
wherein each gripping member has a pivot point at a shoulder joint connecting the gripping member to said base platform and configured to allow the gripping member to swing inwardly and outwardly relative to the base platform (Ganz discloses each gripping member 120 has a pivot point at should joint created by axis 131 connecting the gripping member 120 to said base 116a that allows inwardly and outwardly swinging of the gripping members; figs. 50-51, col. 12 lines 12-23).
Ganz does not disclose gripping member each independently pivotally attached, independently extend down from said base platform, independently configured to default to the resting first closed position, and has an independent pivot point to allow independently swinging inwardly and outwardly.
However, Haslam teaches the analogous art of a device (Haslam teaches a lid-handling assembly 63; fig. 9, [0136]) comprising gripping member pivotally attached to a platform (Haslam teaches gripping member 108 are pivotally mounted at the first end on the outer side of the wall 64 in a mount 110; figs. 9 & 10, #108, #110, [0136]), wherein the gripping members are each independently pivotally attached (Haslam; figs. 9 & 10, [0136]) to allow independent swinging inwardly and outwardly (Haslam; figs. 9 & 10, [0136-0138]), and each gripping member has an independent pivot point at a shoulder (Haslam; fig. 10, #110, [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached at a shoulder joint to allow independent swinging inwardly and outwardly, as taught by Haslam, because Haslam teaches gripping member each independently pivotally attached provide independent points-of-contact where the gripping member keeps the lid in a desired position; [0137].  The modification resulting in the at least two first gripping member and the at least two second gripping member independently extending down from said base platform and each gripping member configured to independently default to the resting first closed position.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ganz and Haslam both teach a device comprising gripping member pivotally attached to a platform.
Modified Ganz does not teach the gripping tip is below any portion of the base platform.
However, Menges teaches the analogous art of a device (Menges; fig. 1, #1, [0050]) comprising a base platforming with griping fingers attached to the base platform (Menges; fig. 1, #19, [0058]), wherein a gripping tip is below the bottom surface of the base platform (Menges; fig. 1 shows the tips of gripping member 19 are below the base platform as defining in fig. 1 below).

    PNG
    media_image3.png
    312
    470
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping tip of Ganz to be below any portion of the base platform, as taught by Menges, because Menges teaches the gripping tips below any portion of the base platform allow a robotic arm 18 to transfer and remove the microplate and lid from the support 4 or transfer station 37; figs. 1 & 11, [0068]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Menges both teach a device comprising a base platform with gripping members that extend from the base platform.

Regarding claim 71, Ganz discloses the device of claim 70 above, wherein said device further comprises at least one torsion spring within each shoulder joint of each gripping member (The modification of the at least two first gripping member pivotally attached to said first side of said base platform and the at least two second gripping member pivotally attached to said second side of said base platform of Ganz, with gripping members each independently pivotally attached at a shoulder joint to allow independent swinging inwardly and outwardly, as taught by Haslam, has previously been discussed in claim 70 above.  Ganz additionally teaches a  torsion spring 132 is located at mount 130 on axis 131 where gripping member 120 is pivotally attached to said base platform 116A; figs. 50-51, col. 12 lines 12-23.  Accordingly, the modification resulting in each gripping member comprising a torsion spring within each should joint of each gripping member).

Regarding claim 72, Ganz discloses the device of claim 70 above, wherein each gripping tip comprises a guiding surface configured to have initial contact with a top edge of the lid of the laboratory plate and configured to expand the gripping members into the expanded second open position and each gripping tip further comprise a gripping surface configured to lift the lid and hold the lid underneath the base platform (The modification of the gripping tip of Ganz to be below any portion of the base platform, as taught by Menges, has previously discussed in claim 1 above.  Ganz disclose said gripping members 120 are biased by torsion spring 132 to be in said first position rotated inwards but can be flexed open to said second position pushed outward when tapered end 134 is pushed against lid of microplate 6a; fig. 52-53, col. 12 lines 2-61.  Accordingly, the modification resulting in the gripping surface being configured to lift the lid and hold the lid underneath the base platform).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Haslam, in view of Menges, and further in view of Shimono (US 2015/0066199; Pub. Date: Mar. 5, 2015; already of record – hereinafter “Shimono”).

Regarding claim 2, modified Ganz teaches the device of claim 1 above.
Modified Ganz does not teach the device further comprising at least one proximity sensor attached to said device configured to detect the proximity of a laboratory plate below said base platform.
However, Shimono teaches the analogous art of a device (Shimono; fig. 2, #10, [0035]) comprising a base platform (Shimono; fig. 2, #21, [0035]) having a length extending along a first direction and a width perpendicular to said length, a first side along said first direction and a second side along said first direction and opposite said first side, a front side across said first direction and an opposite back side across said first direction, a top surface, and a bottom surface (Shimono; fig. 2, #21, [0035]), wherein the device comprises at least one proximity sensor attached to said device configured to detect the proximity below said base plate (Shimono; fig. 3A-C, #24-26, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom of the base of modified Ganz to further include at least one proximity sensor attached to the bottom of said base to detect the proximity below said base, as taught by Shimono, because Shimono teaches the at least one proximity sensor attached to said device below said base detects the existence of an article below the base, and can additional be used to avoid a collision if an obstacle exists in a path of movement of the device; [0038, 0040-0041, 0051], and that the proximity sensor can avoid damaging the article when the device is in close proximity; [0048].  Furthermore, the modification resulting in the proximity sensors being configured to detect plates below said base since Shimono teaches detections of articles and a plate is an article.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Shimono both teach a device (Shimono; fig. 2, #10, [0035]) comprising a base platform (Shimono; fig. 2, #21, [0035]) having a length extending along a first direction and a width perpendicular to said length, a first side along said first direction and a second side along said first direction and opposite said first side, a front side across said first direction and an opposite back side across said first direction, a top surface, and a bottom surface (Shimono; fig. 2, #21, [0035]).
Note: “to detect the proximity of a laboratory plate below said base platform” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz, in view of Haslam, in view of Menges, and further in view of Hosoda et al. (US Patent No. 4,715,637; already of record – hereinafter “Hosoda”).

Regarding claim 12, modified Ganz teaches the device of claim 1, having each of said gripping members.
Modified Ganz does not teach each of said gripping members is curved towards a respective opposing gripping member.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein each of said gripping member is curved towards a respective opposing gripping member (Hosoda; fig. 19, #4A, #5A, col. 8 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of modified Ganz with gripping member that are curved towards a respective opposing gripping member, as taught by Hosoda, because Hosoda teaches the curved portion of the gripping members form a holding portion which holds the lower peripheral edge of an object to be grasped (Hosoda; col. 2 lines 51-54, col. 8 lines 37-40).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Hosoda both teach a device comprising a base platform, at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base.

Regarding claim 13, modified Ganz teaches the device of claim 1 above, having each of said gripping members beneath said base platform (The modification of the gripping tip of Ganz to be below the bottom surface of the base platform, as taught by Menges, have previously been discussed in claim 1 above).
Modified Ganz does not teach wherein each of said gripping members is curved inwardly.  
However, Hosoda teaches the analogous art of a device (Hosoda; fig. 19, col. 2 lines 42-47, col. 8 lines 10-11) comprising a base platform (Hosoda; fig. 19, #1, col. 8 lines 10-11), at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base (Hosoda; fig. 19, #4, #5, col. 2 lines 48-56, col. 8 lines 11-14, col. 8 line 19), wherein said gripping members are curved inwardly beneath said base (Hosoda; fig. 19, #4A, #5A, col. 8 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping members of modified Ganz with gripping member that are curved inwardly beneath said base, as taught by Hosoda, because Hosoda teaches the curved portion of the gripping members form a holding portion which holds the lower peripheral edge of an object to be grasped (Hosoda; col. 2 lines 51-54, col. 8 lines 37-40).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ganz and Hosoda both teach a device comprising a base platform, at least one pair of opposing gripping members including one or more gripping members pivotally attached to a first side of the base and one or more gripping member pivotally attached to a second side of the base, and the gripping members extending extend down from the base.


Response to Arguments
Applicants arguments filed on 10/05/2022 have been fully considered.

Applicants argue on pages 8-11 of their remarks that Ganz does not teach the amended limitations of independent claims 1, 67, and 70.  Specifically, applicants argue Ganz does not disclose the gripping members are independently pivotally attached, with respect to claims 1, 67, and 70.  The examiner agrees with applicant(s) arguments and notes that the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the prior art rejection based on Ganz and has set forth a new prior art rejection which the examiner contends teaches the amended claim language.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798